 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 828309
 Phelan Hallinan Diamond & Jones, PC
 1617 JFK Boulevard, Suite 1400
 Philadelphia, PA 19103
 856-813-5500
 Attorneys for THE MONEY SOURCE INC.
 In Re:                                                  Case No: 19-19686 - ABA

 JOSHUA COTTMAN                                          Hearing Date: 10/29/2019

                                                         Judge: Andrew B. Altenburg, Jr

                                                         Chapter: 13

                         CERTIFICATION OF SERVICE

    1.    I, Miguel Zavala:

              represent the ______________________ in the above-captioned matter.

            am the secretary/paralegal for Phelan Hallinan Diamond & Jones, PC,
          who represents THE MONEY SOURCE INC. in the above captioned matter.

            am the _________________ in the above case and am representing
          myself.

    2.    On October 7, 2019 I sent a copy of the following pleadings and/or
          documents to the parties listed below:

          Motion for Relief

    3.    I hereby certify under penalty of perjury that the above documents were sent
          using the mode of service indicated.


Dated: October 7, 2019                         /s/ Miguel Zavala
                                                   Miguel Zavala
    Name and Address of Party Served      Relationship of               Mode of Service
                                         Party to the Case
                                                               Hand-delivered

                                                               Regular mail

JOSHUA COTTMAN                                                 Certified mail/RR
461 DEER ROAD
                                       Debtor
CHERRY HILL, NJ 08034                                          E-mail

                                                               Notice of Electronic Filing (NEF)

                                                               Other__________________
                                                             (as authorized by the court *)
                                                               Hand-delivered

                                                               Regular mail

JANIQUE COTTMAN                                                Certified mail/RR
461 DEER ROAD
                                       Co-Debtor
CHERRY HILL, NJ 08034                                          E-mail

                                                               Notice of Electronic Filing (NEF)

                                                               Other__________________
                                                             (as authorized by the court *)
                                                               Hand-delivered

                                                               Regular mail
BRAD J SADEK, ESQUIRE
                                                               Certified mail/RR
1315 WALNUT STREET
                                       Debtor’s
STE 502
                                       Attorney                E-mail
PHILADELPHIA, PA 19107
                                                               Notice of Electronic Filing (NEF)

                                                               Other__________________
                                                             (as authorized by the court *)


                                                               Hand-delivered

                                                               Regular Mail
ISABEL C. BALBOA
CHAPTER 13 STANDING TRUSTEE                                    Certified mail/RR
CHERRY TREE CORPORATE CENTER
                                       Trustee
535 ROUTE 38 - SUITE 580                                       E-mail
CHERRY HILL, NJ 08002
                                                               Notice of Electronic Filing (NEF)

                                                               Other__________________
                                                             (as authorized by the court *)




                                            2
                                                                              Hand-delivered

                                                                              Regular Mail
U.S. TRUSTEE
                                                                              Certified mail/RR
US DEPT OF JUSTICE
OFFICE OF THE US TRUSTEE                        Trustee
                                                                              E-mail
ONE NEWARK CENTER STE 2100
NEWARK, NJ 07102
                                                                              Notice of Electronic Filing (NEF)

                                                                               Other__________________
                                                                            (as authorized by the court *)
     * May account for service by fax or other means as authorized by the court through the issuance of an Order
     Shortening Time.




                                                      3
